426 F.2d 821
John Edward JONES, Petitioner-Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary, Respondent-Appellee.
No. 29245.
United States Court of Appeals, Fifth Circuit.
June 1, 1970.

John Edward Jones, pro se.
Allen I. Hirsch, Asst. U. S. Atty., Charles L. Goodson, U. S. Atty., Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The appellant's sole contention on appeal of his denial of habeas corpus relief, is that he has been denied his right to a parole hearing. Since an affidavit has been filed in this court certifying that the appellant was in fact afforded a parole hearing on December 11, 1970, this appeal is dismissed as moot.1



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981